UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by Registrant[X] Filed by Party other than Registrant[ ] Check the appropriate box: [X] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Materials Pursuant to §240.14a-12 COCRYSTAL PHARMA, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): $ per share as determined under Rule 0-11 under the Exchange Act. Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Table of Contents Page Questions and Answers Regarding the Annual Meeting of Shareholders 2 Proposal 1. Election of Directors 6 Corporate Governance 9 Director Compensation 13 Certain Relationships and Related Party Transactions 14 Compensation Committee Report 14 Executive Compensation 17 Proposal 2. Approval of Reverse Split 25 Proposal 3. Ratification of the Appointment of Our Independent Registered Public Accounting Firm for Fiscal Year 2016 30 Audit Committee Report 30 Other Matters 31 Annex A Certificate of Amendment to the Certificate of Incorporation A-1 -i- Table of Contents Cocrystal Pharma, Inc. 1860 Montreal Road Tucker, Georgia 30084 (678) 892-8800 To the Shareholders of Cocrystal Pharma, Inc. We are pleased to invite you to attend the 2016 Annual Meeting of the shareholders of Cocrystal Pharma, Inc., which will be held at 1860 Montreal Road, Tucker, Georgia 30084 at1:00 p.m. EST on July 28, 2016 at the above address, for the following purposes: 1. To elect members to our Board of Directors; 2. To approve an amendment to our Certificate of Incorporation to effect any of three reverse stock splits; 3. To ratify the appointment of our independent registered public accounting firm for fiscal year 2016; and 4. For the transaction of such other matters as may properly come before the Annual Meeting. Cocrystal’s Board of Directors has fixed the close of business on June 6, 2016 as the record date for a determination of shareholders entitled to notice of, and to vote at, this Annual Meeting or any adjournment thereof. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to Be Held on July 28, 2016: This Proxy Statement and our Form10-K are available at: https://www.proxyvote.com If You Plan to Attend Please note that space limitations make it necessary to limit attendance to shareholders. Registration and seating will begin at noon. Shares can be voted at the meeting only if the holder is present in person or by valid proxy. For admission to the meeting, each shareholder may be asked to present valid picture identification, such as a driver’s license or passport, and proof of stock ownership as of the record date, such as the enclosed proxy card or a brokerage statement reflecting stock ownership. Cameras, recording devices and other electronic devices will not be permitted at the meeting. If you do not plan on attending the meeting, please vote your shares via the Internet, by phone or by signing and dating the enclosed proxy and return it in the business envelope provided. Your vote is very important. By the Order of the Board of Directors: /s/ Jeffrey Meckler Jeffrey Meckler Chief Executive Officer Dated: June , 2016 Whether or not you expect to attend in person, we urge you to vote your shares at your earliest convenience. This will ensure the presence of a quorum at the meeting. Promptly voting your shares via the Internet, by phone or by signing, dating, and returning the enclosed proxy card will save us the expenses and extra work of additional solicitation. An addressed envelope for which no postage is required if mailed in the United States is enclosed if you wish to vote by mail. Submitting your proxy now will not prevent you from voting your shares at the meeting if you desire to do so, as your proxy is revocable at your option. Your vote is important, so please act today -1- Table of Contents Cocrystal Pharma, Inc. 1860 Montreal Road Tucker, Georgia 30084 (678) 892-8800 2 PROXY STATEMENT Why am I receiving these materials? These proxy materials are being sent to the holders of shares of the voting stock of Cocrystal Pharma, Inc., a Delaware corporation, which we refer to as “Cocrystal” or the “Company,” in connection with the solicitation of proxies by our Board of Directors, which we refer to as the “Board,” for use at the 2016 Annual Meeting of Shareholders to be held at1:00 p.m.on July 28, 2016 at 1860 Montreal Road, Tucker, Georgia. The proxy materials relating to the Annual Meeting are first being mailed to shareholders entitled to vote at the meeting on or about June , 2016. A copy of our Form 10-K for the year ended December 31, 2015 is being mailed concurrently with this Proxy Statement. Who is Entitled to Vote? Our Board has fixed the close of business on June 6, 2016 as the record date for a determination of shareholders entitled to notice of, and to vote at, this Annual Meeting or any adjournment thereof. On the record date, there were704,255,413 shares of common stock outstanding. Each share of Cocrystal common stock represents one vote that may be voted on each matter that may come before the Annual Meeting. As of the record date, Cocrystal had issued no preferred stock which is entitled to vote. What is the difference between holding shares as a record holder and as a beneficial owner? If your shares are registered in your name with our transfer agent, Equity Stock Transfer, you are the “record holder” of those shares. If you are a record holder, these proxy materials have been provided directly to you by Cocrystal. If your shares are held in a stock brokerage account, a bank or other holder of record, you are considered the “beneficial owner” of those shares held in “street name.” If your shares are held in street name, these proxy materials have been forwarded to you by that organization. As the beneficial owner, you have the right to instruct this organization on how to vote your shares. Who May Attend the Meeting? Record holders and beneficial owners may attend the Annual Meeting. If your shares are held in street name, you will need to bring a copy of a brokerage statement or other documentation reflecting your stock ownership as of the record date. Please see below for instructions on how to vote at the Annual Meeting if your shares are held in street name. How Do I Vote? Record Holder 1. Vote by Internet. The website address for Internet voting is on your proxy card. 2. Vote by phone. Call 1 (800) 690-6903 and follow the instructions on your proxy card. 3. Vote by mail. Mark, date, sign and mail promptly the enclosed proxy card (a postage-paid envelope is provided for mailing in the United States). 4. Vote in person. Attend and vote at the Annual Meeting. If you vote by Internet or phone, please DO NOT mail your proxy card. Beneficial Owner (Holding Shares in Street Name) 1. Vote by Internet. The website address for Internet voting is on your vote instruction form. 2. Vote by mail. Mark, date, sign and mail promptly the enclosed vote instruction form (a postage-paid envelope is provided for mailing in the United States). 3. Vote in person. Obtain a valid legal proxy from the organization that holds your shares and attend and vote at the Annual Meeting. What constitutes a Quorum? To carry on the business of the Annual Meeting, we must have a quorum. A quorum is present when a majority of the outstanding shares of stock entitled to vote, as of the record date, are represented in person or by proxy. Shares owned by Cocrystal are not considered outstanding or considered to be present at the Annual Meeting. Broker non-votes (because there are routine matters presented at the Annual Meeting) and abstentions are counted as present for the purpose of determining the existence of a quorum. -2- Table of Contents What happens if Cocrystal is unable to obtain a Quorum? If a quorum is not present to transact business at the Annual Meeting or if we do not receive sufficient votes in favor of the proposals by the date of the Annual Meeting, the persons named as proxies may propose one or more adjournments of the Annual Meeting to permit solicitation of proxies. What is a broker non-vote? If your shares are held in street name, you must instruct the organization who holds your shares how to vote your shares. If you do not provide voting instructions, your shares will not be voted on any non-routine proposal. This vote is called a “broker non-vote.”Except for Proposal 2, broker non-votes do not count as a vote “FOR” or “AGAINST” any of the proposals. If you are the shareholder of record, and you sign and return a proxy card without giving specific voting instructions, then the proxy holders will vote your shares in the manner recommended by our Board on all matters presented in this Proxy Statement and as the proxy holders may determine in their discretion with respect to any other matters properly presented for a vote at the meeting. If your shares are held in street name and you do not provide specific voting instructions to the organization that holds your shares, the organization may generally vote at its discretion on routine matters, but not on non-routine matters. If you sign your vote instruction form but do not provide instructions on how your broker should vote, your broker will vote your shares as recommended by our Board on any non-routine matter. See the note below and the following question and answer. Important Rule Affecting Beneficial Owners Holding Shares In Street Name Brokers may not use discretionary authority to vote shares on the election of directors if they have not received instructions from their clients. Please submit your vote instruction form so your vote is counted. Which Proposals are considered “Routine” or “Non-Routine”? Proposal 1 is non-routine and Proposals 2 and 3 are routine. How are abstentions treated? Abstentions only have an effect on the outcome of any matter being voted on that requires approval based on our total voting stock outstanding. Thus, abstentions have no effect on any of the proposals except for Proposal 2. How Many Votes are Needed for Each Proposal to Pass, is Broker Discretionary Voting Allowed and What is the Effect of an Abstention? Proposals Vote Required Broker Discretionary Vote Allowed Effect of Abstentions on the Proposal 1. To elect the board of directors Plurality of the votes present at meeting in person or by proxy No No effect 2. To approve a reverse stock split Majority of the outstanding shares Yes Vote against 3. To ratify the appointment of our independent registered public accounting firm for fiscal year 2016 Majority of the votes present at meeting in person or by proxy Yes No effect What are the Voting Procedures? In voting by proxy with regard to the election of directors, you may vote in favor of all nominees, withhold your votes as to all nominees, or withhold your votes as to specific nominees. With regard to the remaining proposals, you may vote in favor of each proposal or against each proposal, or in favor of some proposals and against others, or you may abstain from voting on any of these proposals. You should specify your respective choices on the accompanying proxy card or your vote instruction form. -3- Table of Contents Is My Proxy Revocable? You may revoke your proxy and reclaim your right to vote up to and including the day of the Annual Meeting by giving written notice to the Corporate Secretary of Cocrystal, by delivering a proxy card dated after the date of the proxy or by voting in person at the Annual Meeting. All written notices of revocation and other communications with respect to revocations of proxies should be addressed to: Cocrystal Pharma, Inc., 1860 Montreal Road, Tucker, Georgia 30084, Attention: Corporate Secretary. Who is Paying for the Expenses Involved in Preparing and Mailing this Proxy Statement? All of the expenses involved in preparing, assembling and mailing these proxy materials and all costs of soliciting proxies will be paid by Cocrystal. In addition to the solicitation by mail, proxies may be solicited by our officers and regular employees by telephone or in person. Such persons will receive no compensation for their services other than their regular salaries. Arrangements will also be made with brokerage houses and other custodians, nominees and fiduciaries to forward solicitation materials to the beneficial owners of the shares held of record by such persons, and we may reimburse such persons for reasonable out of pocket expenses incurred by them in so doing. We may hire an independent proxy solicitation firm. What Happens if Additional Matters are Presented at the Annual Meeting? Other than the items of business described in this Proxy Statement, we are not aware of any other business to be acted upon at the Annual Meeting. If you submit a signed proxy card, the persons named as proxy holders, Messrs. Jeffrey Meckler and Walt Linscott, will have the discretion to vote your shares on any additional matters properly presented for a vote at the Annual Meeting. If for any reason any of our nominees is not available as a candidate for director, the persons named as proxy holders will vote your proxy for such other candidate or candidates as may be nominated by the Board. What is “householding” and how does it affect me? Record holders who have the same address and last name will receive only one copy of their proxy materials, unless we are notified that one or more of these record holders wishes to continue receiving individual copies. This procedure will reduce our printing costs and postage fees. Shareholders who participate in householding will continue to receive separate proxy cards. If you are eligible for householding, but you and other record holders with whom you share an address, receive multiple copies of these proxy materials, or if you hold Cocrystal stock in more than one account, and in either case you wish to receive only a single copy of each of these documents for your household, please contact our Corporate Secretary at: 1860 Montreal Road, Tucker, Georgia 30084. If you participate in householding and wish to receive a separate copy of these proxy materials, or if you do not wish to continue to participate in householding and prefer to receive separate copies of these documents in the future, please contact our Corporate Secretary as indicated above. Beneficial owners can request information about householding from their brokers, banks or other holders of record. Do I Have Dissenters’ (Appraisal) Rights? Appraisal rights are not available to Cocrystal shareholders with respect to any of the proposals brought before the Annual Meeting. Can a Shareholder Present a Proposal To Be Considered At the 2017 Annual Meeting? If you wish to submit a proposal to be considered at the 2017 Annual Meeting, the following is required: ● For a shareholder proposal to be considered for inclusion in Cocrystal’s Proxy Statement and proxy card for the 2017 Annual Meeting pursuant to Rule 14a-8 under the Securities Exchange Act of 1934, which we refer to as the “Exchange Act,” our Corporate Secretary must receive the written proposal no later than , 2017, which is 120 calendar days prior to the one-year anniversary of the date Cocrystal’s Proxy Statement was mailed to shareholders in connection with this Annual Meeting. Such proposals also must comply with SEC regulations under Rule 14a-8 regarding the inclusion of shareholder proposals in company sponsored materials. ● Our Bylaws include advance notice provisions that require that shareholders who desire to recommend or nominate individuals to the Board or who wish to present a proposal at the 2017 Annual Meeting must do so in accordance with the terms of the advance notice provisions. For a shareholder proposal or a nomination that is not intended to be included in Cocrystal’s Proxy Statement and proxy card under Rule 14a-8, our Corporate Secretary must receive the written proposal no later than 90 calendar days prior to the 2017 Annual Meeting. However, in the event that less than 100 days’ notice of public disclosure of the date of the meeting is given to shareholders, notice by the shareholder to be timely must be received no later than close of business on the 10th day after public disclosure of the date of the 2017 Annual Meeting is made. If a shareholder fails to meet these deadlines and fails to satisfy the requirements of Rule 14a-8 under the Exchange Act, we may exercise discretionary voting authority under proxies we solicit to vote on any such proposal as we determine appropriate.Your notice must contain the specific information set forth in our Bylaws. -4- Table of Contents A nomination or other proposal will be disregarded if it does not comply with the above procedures. All proposals and nominations should be sent to Cocrystal Pharma, Inc., 1860 Montreal Road, Tucker, Georgia 30084, Attention: Corporate Secretary. We reserve the right to amend our Bylaws and any change will apply to the 2017 Annual Meeting unless otherwise specified in the amendment. Interest of Officers and Directors in Matters to Be Acted Upon Except in the election to our Board of the nominees set forth herein, none of our officers or directors have any interest in any of the matters to be acted upon at the Annual Meeting. To the extent our officers or directors are also shareholders of the Company, they will be affected by any amendment of our Certificate of Incorporation, described in Proposal 2, to the same extent as all of our shareholders. The Board Recommends that Shareholders Vote “For” Proposal Nos. 1, 2, and 3. -5- Table of Contents PROPOSAL 1. ELECTION OF DIRECTORS Pursuant to the authority granted to our Board under our Bylaws, the Board has fixed the number of directors constituting the entire Board at seven. All seven directors are to be elected at the Annual Meeting, each to hold office until the 2017 Annual Meeting of Shareholders and until his or her successor is duly elected and qualified.Although management does not anticipate that any nominee will be unable or unwilling to serve as a director, in the event of such an occurrence, proxies may be voted in the discretion of the persons named in the proxy for a substitute designated by the Board, unless the Board decides to reduce the number of directors constituting the Board. NOMINEES FOR DIRECTOR The following sets forth information provided by the nominees as of the record date. All of the nominees are currently serving as directors of Cocrystal. All of the nominees have consented to serve if elected by our shareholders. Name Age Position Raymond Schinazi 65 Chairman Gary Wilcox 68 Vice Chairman Jeffrey Meckler 49 Chief Executive Officer and Director David Block 56 Director Phillip Frost 79 Director Jane Hsiao 68 Director Steven Rubin 55 Director Director Nominee Biographies Raymond Schinazi, Ph.D., Chairman Dr. Schinazi was appointed Co-Chairman of the Board in connection with the merger of Cocrystal Pharma, Inc. and RFS Pharma, LLC (the “RFS Pharma Merger”) as of November 25, 2014.Since March 11, 2015, Dr. Schinazi has served as Chairman of the Board.Dr. Schinazi is the Founder and President of RFS Pharma, LLC, a position he held beginning in 2004.Dr. Schinazi has been at Emory University since 1978 and currently serves as the Frances Winship Walters Professor of Pediatrics and Director of the Laboratory of Biochemical Pharmacology at Emory University. Since 1983, Dr. Schinazi has been affiliated with the Atlanta Department of Veterans Affairs and currently serves as Senior Research Career Scientist. He is also the Director of the Scientific Working Group on Viral Eradication for the NIH-sponsored Emory University Center for AIDS Research (CFAR). In addition, Dr. Schinazi currently serves as a Governing Trustee for the Foundation for AIDS Research (amfAR) and serves as a non-executive Director of Gliknik Inc. and also reViral Ltd. Dr. Schinazi’s qualifications to serve on our Board include being the founder of multiple successful biotechnology companies and his extensive experience and his technical expertise in drug discovery and development.Dr. Schinazi was also appointed as a result of being the Founder and President of RFS Pharma, LLC. Gary Wilcox, Ph.D., Vice-Chairman Dr. Wilcox has been a director of Cocrystal since January 2, 2014.From January 2, 2014 until March 11, 2015, Dr. Wilcox served as the Chairman of the Board (Co-Chairman beginning November 25, 2014) and Chief Executive Officer of Cocrystal.He is a co-founder of Cocrystal Discovery, Inc. (“Cocrystal Discovery”) and served as its Chief Executive Officer from2007 through March 2015.Since 2012 Dr. Wilcox has been a director of the Daily Journal Corporation (NASDAQ:DJCO) a publisher of newspapers, websites and California Lawyer magazine.He was Executive Vice President of Operations and a member of the board of directors of Icos Corporation from 1993-2007, where he played a key role in the development of Cialis, a drug with annual sales of $2 billion. In 1982, Dr. Wilcox co-founded Ingene Inc., serving as its Chairman, President and CEO through private financings, an IPO and a successful merger with XOMA Corporation (NASDAQ:XOMA) in 1989.From 1989-1993 he was Vice Chairman of the Board of Directors and Executive Vice President of Xoma.From 1974 until 1984, Dr. Wilcox was a Professor of Microbiology and a member of the Molecular Biology Institute at UCLA. He has served on 15 boards of directors including Nasdaq, New York and London Stock Exchange companies as well as private technology companies. Dr. Wilcox’s qualifications to serve on our Board include his 30 years of experience as an executive in biotechnology companies, and his technical expertise in drug discovery and development.Dr. Wilcox was originally appointed Chairman of the Board and Chief Executive Officer in connection with the January 2014 merger with Cocrystal Discovery. -6- Table of Contents Jeffrey Meckler, Chief Executive Officer and Director Mr. Meckler was appointed as a director in connection with the RFS Pharma Merger as of November 25, 2014.Since March 31, 2015, Mr. Meckler has served as the Company’s Chief Executive Officer.Since 2009, Mr. Meckler has been the Managing Director of The Andra Group, a life sciences consulting firm.Since 2012, Mr. Meckler has served on the Board of Directors of QLT, Inc. (NASDAQ:QLTI), an ultra-orphan ophthalmic biotechnology company and since 2014, he has also served on the Board of Directors of Retrophin, Inc. (NASDAQ:RTRX), also an orphan biopharmaceutical company focused on the treatment of catastrophic diseases. Previously, from 2011 to 2012, Mr. Meckler acted as a Director and Interim CEO of Cypress Bioscience Inc. after its acquisition by Royalty Pharma. He also served as a Director of ClearFarma USA from 2010 to 2012, Kyalin Bioscience from 2011 to 2012 and Alveolus Inc. from 2007 to 2009. Mr. Meckler’s qualifications to serve on our Board include his extensive experience in the biotechnology industry and his service on the boards of directors of Nasdaq issuers. David Block, M.D., Director Dr. Block was appointed a director in connection with the RFS Pharma Merger as of November 25, 2014.Dr. Block has served since 2007 as President and Chief Executive Officer of Gliknik Inc., a biopharmaceutical company which he founded to create new therapies for people living with cancer and immune disorders. From 1990 through its successful sale in 2002, Dr. Block held a number of commercial positions at DuPont Merck and DuPont Pharmaceuticals, ultimately as EVP of International Operations. He was subsequently COO of Celera Genomics and CEO of venture-funded Ruxton Pharmaceuticals prior to founding Gliknik. Dr. Block has been an active HIV physician at Johns Hopkins since 1992. Dr. Block’s qualifications to serve on our Board include his experience in the biotechnology industry and his extensive experience and his technical expertise in drug discovery and development. Phillip Frost, M.D., Director Dr. Frost has been a director of Cocrystal since January 2, 2014 and has been a director of Cocrystal Discovery since 2008. He is a renowned entrepreneur and philanthropist. He has served as CEO and chairman of OPKO Health Inc. (NYSE:OPK) (“OPKO”), a multi-national pharmaceutical and diagnostics company since 2007.Dr. Frost was the Chairman of the Board of Teva Pharmaceutical Industries Limited (“Teva”) (NYSE:TEVA) from March 2010 through February 2015, and had previously been Vice Chairman since January 2006 when Teva acquired IVAX Corporation (“IVAX”). Dr. Frost had served as Chairman of the Board of Directors and Chief Executive Officer of IVAX since 1987. He was Chairman of the Department of Dermatology at Mt. Sinai Medical Center of Greater Miami, Miami Beach, Florida from 1972 to 1986. Dr. Frost was Chairman of the Board of Directors of Key Pharmaceuticals, Inc. from 1972 until the acquisition of Key Pharmaceuticals by Schering Plough Corporation in 1986. Dr. Frost was named Chairman of the Board of Ladenburg Thalmann Financial Services Inc. (NYSE MKT:LTS), an investment banking, asset management, and securities brokerage firm in July 2006 and has been a director of Ladenburg Thalmann from 2001 until 2002 and again since 2004. He serves as a member of the Board of Trustees of the University of Miami and as a Trustee of the Miami Jewish Home for the Aged and the Mount Sinai Medical Center. Dr. Frost is also a director of Castle Brands (NYSE MKT:ROX), a developer and marketer of premium brand spirits. Dr. Frost previously served as a director for Continucare Corporation, Northrop Grumman Corp., and Ideation Acquisition Corp., as Governor and Co-Vice-Chairman of the American Stock Exchange (now NYSE MKT), and as a member of the Board of Trustees of the Scripps Research Institute until November 2012. Dr. Frost has successfully founded several pharmaceutical companies and overseen the development and commercialization of a multitude of pharmaceutical products. This combined with his experience as a physician and chairman and/or chief executive officer of large pharmaceutical companies has given him insight into virtually every facet of the pharmaceutical business and drug development and commercialization process. He is a demonstrated leader with keen business understanding and is uniquely positioned and qualified to serve on our Board of Directors and help guide Cocrystal through a rapid growth period.Dr. Frost was initially appointed to serve as a director in connection with the January 2014 merger with Cocrystal Discovery. Jane H. Hsiao, Ph.D., M.B.A., Director Dr. Hsiao has been a director of Cocrystal since January 2, 2014 and has been a director of Cocrystal Discovery since 2008.She has served as Vice-Chairman and Chief Technical Officer of OPKO since 2007.Dr. Hsiao served as the Vice Chairman-Technical Affairs of IVAX from 1995 to January 2006. She served as Chairman, Chief Executive Officer and President of IVAX Animal Health, IVAX’s veterinary products subsidiary, from 1998 to 2006.Prior to its merger with TransEnterix (NYSE MKT:TRXC), Dr. Hsiao served as Chairman of the Board of SafeSitch Medical, Inc.She also serves as Chairman of the Board and interim CEO of Non-Invasive Monitoring Systems Inc. (OTC:NIMU), a medical device developer. Dr. Hsiao also currently serves on the board of Neovasc, Inc.(NYSE:NVC), a company developing and marketing medical specialties in vascular devices.She previously served as a director for Sorrento Therapeutics, Inc. (NASDAQ:SRNE), a development stage biopharmaceutical company. Dr. Hsiao’s qualifications to serve on our Board include her background in pharmaceutical chemistry and strong technical expertise, as well as her senior management experience at OPKO and IVAX. In addition, as a result of her role as director and/or chairman of other companies in the biotechnology and life sciences space, she has a keen understanding and appreciation of the many regulatory and development issues confronting pharmaceutical and biotechnology companies.Dr. Hsiao was initially appointed to serve as a director in connection with the January 2014 merger with Cocrystal Discovery. -7- Table of Contents Steven D. Rubin, Director Mr. Rubin has been a director of Cocrystal since January 2, 2014 and a director of Cocrystal Discovery since 2008. Mr. Rubin has been the Executive Vice President of OPKO since May 2007 and a director of OPKO since February 2007. Mr. Rubin is a member of The Frost Group, LLC, a private investment firm. In addition to OPKO, Mr. Rubin currently serves on the Boards of Directors of IDI, Inc. (formerly Tiger Media, Inc.) (NYSE MKT:IDI), a multi-platform media and information solutions provider, Non-Invasive Monitoring Systems, Inc., a medical device company, Neovasc, Inc., a developer of vascular devices, Kidville, Inc., which operates upscale learning and play facilities for children, Tiger X Medical, Inc. (formerly known as Cardo Medical, Inc.), formerly a medical device company, Sevion Therapeutic, Inc., a clinical stage company building and developing therapeutics for the treatment of cancer and immunological diseases, and Castle Brands, Inc., a marketer of premium spirits. Mr. Rubin previously served on the Board of Directors of Dreams, Inc., a vertically integrated sports licensing and products company, Ideation, TransEnterix, Inc. (formerly SafeStitch Medical, Inc.), a medical device company and PROLOR Biotech, Inc., a development stage biopharmaceutical company prior to its merger with OPKO Health. Mr. Rubin previously served as the Senior Vice President, General Counsel and Secretary of IVAX from August 2001 until September 2006. Mr. Rubin’s qualifications to serve on our Board include extensive leadership, business, and legal experience, as well as tremendous knowledge of our business and the pharmaceutical industry generally. He has advised pharmaceutical companies in several aspects of business, regulatory, transactional, and legal affairs for more than 24 years. His experience as a practicing lawyer, general counsel, and board member to multiple public companies, including several pharmaceutical and life sciences companies, has given him broad understanding and expertise, particularly relating to strategic planning and acquisitions.Mr. Rubin was initially appointed to serve as a director in connection with the January 2014 merger with Cocrystal Discovery. Director Designation Rights Each of our director nominees has been designated in accordance with the terms of a Stockholder Rights Agreement, dated November 25, 2014, which was entered into in connection with the RFS Pharma Merger. The Board recommends a vote “For” the election of all of the nominees named above. -8- Table of Contents CORPORATE GOVERNANCE Executive Officers Set forth below is the name and age as of the record date of each of our current executive officers, together with certain biographical information for each of them (other than Jeffrey Meckler for whom biographical information is included above under “Nominees for Election of Directors” above): Name Age Position Douglas Mayers 62 Chief Medical Officer Sam Lee 56 President Walt Linscott 55 General Counsel and Corporate Secretary Curtis Dale 58 Controller and Interim Chief Financial Officer Douglas Mayers, Chief Medical Officer Dr. Mayers was appointed as Chief Medical Officer effective October 1, 2015. Dr. Mayers is a specialist in infectious diseases and has nearly 27 years of medical and clinical development experience spanning all phases of global clinical research and development and commercialization. Most recently, Dr. Mayers spent the past year at the United States Army Medical Research Institute of Infectious Diseases working with colleagues to discover and develop drugs against the Ebola virus. Prior to that he was the Chief Medical Officer and Executive Vice President at Idenix Pharmaceuticals, where he led the Infectious Disease programs since 2007 until the acquisition by Merck in 2014 for $3.85 billion. He led numerous regulatory filings globally, including successful advancement of several anti-HCV candidates to the clinical phase. Prior to Idenix, he was the International Head/Vice President of the Virology Therapeutic Area at Boehringer Ingelheim for six years where he led Phase 1 through 4 clinical studies for HIV and hepatitis programs. Prior to joining the industry, Dr. Mayers held numerous academic and research positions including Head of Viral and Rickettsial Disease Program; Deputy Director of Infectious Diseases Department; Head of HIV Clinical Studies Program and Department of HIV Disease Prevention at Walter Reed Army Institute of Research and Naval Medical Research Institute. He also served as the Head of Division of Infectious Diseases at Henry Ford Hospital in Detroit, MI. During his 17 years in the Navy and 3 years at Henry Ford, he conducted numerous clinical studies in HIV and other infectious diseases. Additionally, he has previously served on several NIH study sections and on FDA advisory committees. He is the author of over 95 peer-reviewed publications and book chapters. Dr. Mayers received his M.D. from University of Pennsylvania. Sam Lee, Ph.D., President Dr. Sam Lee has served as President of Cocrystal since January 2, 2014.From January 2, 2014 until November 22, 2014, Dr. Lee was a director of Cocrystal.He is a co-founder of Cocrystal Discovery and has been President and a director of Cocrystal Discovery since 2007.He has 17 years of anti-infective drug discovery research experience.Prior to being a co-founder of Cocrystal, he managed anti-infective, oncology, and inflammation drug discovery projects for eight years at ICOS Corporation.Dr. Lee was responsible for incorporating protein crystallography and structural biology approaches into ICOS research.He received his Ph.D. in Biological Sciences from the University of Notre Dame, and completed postdoctoral training in viral replication biochemistry with Dr. I. R. Lehman at Stanford University.While at Stanford, Dr. Lee founded and was Chief Executive Officer of Viral Assays in Cupertino, CA. Walt Linscott, General Counsel and Corporate Secretary Mr. Linscott joined Cocrystal as General Counsel and Corporate Secretary in July 2015. From January 2015 through July 2015, he served as Global Strategic Legal Advisor for Thompson Hine, LLP, providing strategic legal advice and business guidance to senior management and Boards of Directors of multinational companies focused on the development of consumer products and human health products in complex emerging markets, the U.S. and European Union. Mr. Linscott's experience as a lawyer spans 25 years and includes serving from January 2011 through December 2014 as General Counsel and Corporate Secretary of Carestream Health, Inc., a $2.5 billion medical/dental device company, leading as Chair of the Life Sciences practice and office managing partner of an international law firm and serving as the Vice President, General Counsel and Corporate Secretary of a branded pharmaceutical company that was sold to Abbott Laboratories. Curtis Dale, Controller and Interim Chief Financial Officer Since mid-November 2015, Mr. Dale has acted as Interim Chief Financial Officer.He joined Cocrystal in September 2015 and served as Controller of Cocrystal. From April 2014 through March 2015, he served as Director of Financial Planning and Analysis for Carestream Dental LLC. Prior to that, from August 2012 through April 2014, he served as Director of Accounting and Finance for Gabriel Brothers, Inc. From 2011 through August 2012, Mr. Dale was a financial consultant for both NCR and Ciba-Vision. He served as the Chief Financial Officer for MedLink Georgia, Inc. in 2010 and 2011 and from 2008 through 2010, he served as the Executive Director of Finance and Administration for Saint Joseph’s Translational Research Institute.Mr. Dale served as Executive Finance Director for Stiefel Laboratories, for 2 years, as Corporate Controller for Solvay Pharmaceuticals for over 9 years, and various financial positions of increasing responsibility with Bristol-Myers Squibb. -9- Table of Contents Family Relationships There are no family relationships among our directors and executive officers. Board Committees and Charters The Board and its Committees meet and act by written consent from time to time as appropriate. The Board has formed standing Audit, Compensation, Corporate Governance and Nominating and Scientific Review Committees.Committees are expected to regularly report on their activities and actions to the Board. Each of our Audit, Compensation, and Corporate Governance and Nominating Committees has a written charter. Each of these committee charters, as well as our Code of Ethics and Insider Trading Policy, are available through the “Investors” section on our website, which can be found at www.cocrystalpharma.com. The information on, or that can be accessed through, our website is not incorporated herein.In addition, we will provide a copy of these documents to any person without charge, upon request. The request for a copy can be made in writing to Cocrystal Pharma, Inc., 1860 Montreal Road, Tucker, Georgia 30084, Attention: Corporate Secretary. The following table identifies the independent and non-independent current Board and Committee members: Name Independent Audit Compensation Corporate Governance and Nominating Scientific Review Raymond Schinazi √ Chair Jeffrey Meckler Gary Wilcox √ David Block √ √ Chair √ Phillip Frost √ √ Jane Hsiao √ √ Chair √ Steven Rubin √ Chair √ √ The Board held 5 meetings in 2015. Each committee held the following number of meetings: Audit Committee: 4; Compensation Committee: 1; Corporate Governance and Nominating Committee: 1; and Scientific Review Committee: 2. Each of the incumbent directors attended over 75% of the total number of Board meetings and committee meetings on which such director served.We do not have a policy with regard to directors’ attendance at the Annual Meeting.Directors Jeffrey Meckler and Gary Wilcox attended Cocrystal’s 2015 Annual Meeting. Independence Our Board, in the exercise of its reasonable business judgment, has determined that each of Cocrystal’s directors qualifies as an independent director pursuant to the Nasdaq Listing Rules and applicable SEC rules and regulations, with the exception of Dr. Raymond Schinazi, Dr. Gary Wilcox and Mr. Jeffrey Meckler.In considering Dr. Phillip Frost’s independence, the Board considered the large beneficial ownership position held by him directly and through entities controlled by him.Our Board has also determined that all of the Audit Committee and Compensation Committee members are independent under the Nasdaq Listing Rules independence standards for the respective committee. Audit Committee The Audit Committee’s primary role is to review our accounting policies and any issues which may arise in the course of the audit of our financial statements. The Audit Committee selects our independent registered public accounting firm, approves all audit and non-audit services, and reviews the independence of our independent registered public accounting firm.The Audit Committee also reviews the audit and non-audit fees of the auditors.Our Audit Committee is also responsible for certain corporate governance and legal compliance matters including internal and disclosure controls and compliance with the Sarbanes-Oxley Act of 2002. See Proposal 3 for a further description of the Audit Committee’s responsibilities. Our Board has determined that Mr. Rubin is qualified as an Audit Committee Financial Expert, as that term is defined by the rules of the SEC and in compliance with the Sarbanes-Oxley Act of 2002. -10- Table of Contents Compensation Committee The function of the Compensation Committee is to determine the compensation of our executive officers. The Compensation Committee has the power to set performance targets for determining periodic bonuses payable to executive officers and may review and make recommendations with respect to shareholder proposals related to compensation matters. Additionally, the Compensation Committee is responsible for administering our equity compensation plans, including the 2015 Equity Incentive Plan. See “Executive Compensation – Compensation Disclosure and Analysis,” below for additional information about the functions of the Compensation Committee and our compensation philosophy. The members of the Compensation Committee are all independent directors within the meaning of applicable Nasdaq Listing Rules and all of the members are “non-employee directors” within the meaning of Rule 16b-3 under the Exchange Act. Nominating and Corporate Governance Committee The responsibilities of the Nominating and Corporate Governance Committee include identifying individuals qualified to become Board members, selecting nominees to stand for election as directors, overseeing the selection and composition of committees of the Board, establishing procedures for the nomination process, and overseeing evaluations of the Board and management. The Nominating and Corporate Governance Committee has not established a policy with regard to the consideration of any candidates recommended by shareholders since no shareholders have made any recommendations. If we receive any shareholder recommended nominations, the Nominating and Corporate Governance Committee will carefully review the recommendation(s) and consider such recommendation(s) in good faith.Shareholders who wish to recommend candidates for election to the Board must do so in writing. The recommendation should be sent to the Corporate Secretary of Cocrystal Pharma, Inc., at 1860 Montreal Road, Tucker, Georgia 30084, and must be in accordance with our Bylaws with respect to nomination of persons for election to the Board. Please see “Can a Shareholder Present a Proposal To Be Considered At the 2017 Annual Meeting?” in the question and answer section at the beginning of this Proxy Statement for more information. The Nominating and Corporate Governance Committee recommended to the Board that it nominate each of the incumbent directors for election at the 2016 Annual Meeting. Each of our director nominees was initially designated in accordance with the terms of a Stockholder Rights Agreement, dated November 25, 2014, which was entered into in connection with the RFS Pharma Merger. Scientific Review Committee The Scientific Review Committee is responsible for periodically examining management’s strategic direction of and investment in the Company’s pharmaceutical research and development and technology initiatives. This includes evaluating the quality and direction of the Company’s research and development programs. The Scientific Review Committee also identifies emerging issues, assesses the performance of research and development leaders, and evaluates the sufficiency of review by external scientific experts. Board Diversity While we do not have a formal policy on diversity, our Board and Nominating and Corporate Governance Committee consider diversity to include the skill set, background, reputation, type and length of business experience of our Board members as well as a particular nominee’s contribution to that mix. Although there are many other factors, our Board seeks individuals with experience in the pharmaceutical industry, legal and accounting skills and other board of directors experience. Board Leadership Structure We separate the roles of Chief Executive Officer and Chairman of our Board. Our Chief Executive Officer is Jeffrey Meckler and our Chairman of the Board is Dr. Raymond Schinazi. Dr. Gary Wilcox serves as Vice Chairman of the Board.We believe that separation of the positions of Chairman and Chief Executive Officer reinforces the independence of our Board in its oversight of our business and affairs. In addition, such separation helps create an environment that is more conducive to objective evaluation and oversight of management’s performance, increasing management accountability and improving the ability of our Board to monitor whether management’s actions are in the best interests of Cocrystal and its shareholders. Having a Chairman separate from the Chief Executive Officer also allows the Chairman to focus on assisting the Chief Executive Officer and senior management in seeking and adopting successful business strategies and risk management policies and in making successful choices in management succession. -11- Table of Contents Board Assessment of Risk The Board is actively involved in the oversight of risks that could affect Cocrystal. This oversight is conducted primarily through the Audit Committee, but the full Board has retained responsibility for general oversight of risks. The Audit Committee considers and reviews with our independent public accounting firm and management the adequacy of our internal controls, including the processes for identifying significant risks and exposures, and elicits recommendations for the improvements of such procedures where desirable. In addition to the Audit Committee’s role, the full Board is involved in oversight and administration of risk and risk management practices. Members of our senior management have day-to-day responsibility for risk management and establishing risk management practices, and members of management are expected to report matters relating specifically to the Audit Committee directly thereto, and to report all other matters directly to the Board as a whole. Members of our senior management have an open line of communication to the Board and have the discretion to raise issues from time-to-time in any manner they deem appropriate, and management’s reporting on issues relating to risk management typically occurs through direct communication with directors or committee members as matters requiring attention arise. Members of our senior management regularly attend portions of the Board’s meetings, and often discuss the risks related to our business. The Board actively interfaces with management on seeking solutions to any perceived risk. Risk Assessment Regarding Compensation Policies and Practices Our compensation program for employees does not create incentives for excessive risk taking by our employees or involve risks that are reasonably likely to have a material adverse effect on Cocrystal. Our compensation has the following risk-limiting characteristics: ● Our base pay programs consist of competitive salary rates that represent a reasonable portion of total compensation and provide a reliable level of income on a regular basis, which decreases incentive on the part of our executives to take unnecessary or imprudent risks; ● A portion of executive incentive compensation opportunity is tied to long-term incentive compensation that emphasizes sustained performance over time. This reduces any incentive to take risks that might increase short-term compensation at the expense of longer-term results. ● Awards are not tied to formulas that could focus executives on specific short-term outcomes; ● Equity awards may be recovered by us should a restatement of earnings occur upon which incentive compensation awards were based, or in the event of other wrongdoing by the recipient; and ● Equity awards, generally, have multi-year vesting which aligns the long-term interests of our executives with those of our shareholders and, again, discourages the taking of short-term risk at the expense of long-term performance. Please see “Executive Compensation – Compensation Disclosure and Analysis,” below for additional information about our compensation structure and philosophy. Compensation Committee Interlocks and Insider Participation None of the members of the compensation committee is or has been employed by us. None of our executive officers currently serves, or in the past three years has served, as a member of the board of directors or compensation committee of another entity that has one or more executive officers serving on our Board or Compensation Committee. No member of the Compensation Committee has any other business relationship or affiliation with us other than his service as a director. Code of Ethics Our Board has adopted a Code of Ethics that applies to all of our employees, including our Chief Executive Officer and Chief Financial Officer. Although not required, the Code of Ethics also applies to our Board. The Code of Ethics provides written standards that we believe are reasonably designed to deter wrongdoing and promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships, full, fair, accurate, timely and understandable disclosure and compliance with laws, rules and regulations, including insider trading, corporate opportunities and whistle-blowing or the prompt reporting of illegal or unethical behavior. A copy of our Code of Ethics is available through the “Investors” section on our website, which can be found at www.cocrystalpharma.com. The information on, or that can be accessed through, our website is not incorporated herein. In addition, we will provide a copy of the Code of Ethics to any person without charge, upon request. The request for a copy can be made in writing to Cocrystal Pharma, Inc., 1860 Montreal Road, Tucker Georgia, 30084, Attention: Corporate Secretary. Shareholder Communications Although we do not have a formal policy regarding communications with our Board, shareholders may communicate with the Board by writing to us at Cocrystal Pharma, Inc., 1860 Montreal Road, Tucker Georgia, 30084, Attention: Corporate Secretary, or by facsimile (425) 398-7193. Shareholders who would like their submission directed to a member of the Board may so specify, and the communication will be forwarded, as appropriate. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires our directors, executive officers, and persons who own more than 10% of our common stock to file initial reports of ownership and changes in ownership of our common stock and other equity securities with the SEC. These individuals are required by the regulations of the SEC to furnish us with copies of all Section 16(a) forms they file. Based solely on a review of the copies of the forms furnished to us, and written representations from reporting persons that no Forms 5 were required to report delinquent filings, we believe that all filing requirements applicable to our officers, directors and 10% beneficial owners were complied with during fiscal year 2015. -12- Table of Contents DIRECTOR COMPENSATION Cash Compensation The Company provided cash compensation to its non-employee Directors for Board and committee service as reflected in the table below for 2015: Name Board Retainer Audit Compensation Corporate Governance and Nominating Scientific Review Raymond Schinazi (Chairman) (1) $ (2) David Block $ $ $ (2) $ Phillip Frost $ $ Jane Hsiao $ $ (2) $ Steven Rubin $ $ (2) $ $ Dr. Schinazi resigned from the Compensation Committee in October 2015 upon the Board determining he was no longer independent under the Nasdaq Listing Rules. See “Certain Relationships and Related Party Transactions,” below. Reflects additional compensation for service as chair of a committee. Equity Award Compensation In addition, on April 13, 2015, the Company granted to each of its non-employee directors 350,000 10-year stock options.The options are exercisable at $1.17 per share and vest in four equal annual increments with the first vesting date being April 13, 2016, subject to continued service on each applicable vesting date. Total Compensation Total compensation for non-employee directors for fiscal year 2015 is presented in the table below: Name Fees Earned or Paid in Cash ($) Option Awards ($)(1) Total ($) Raymond Schinazi (Chairman) $ $ $ David Block $ $ $ Philip Frost $ $ $ Jane Hsiao $ $ $ Steven Rubin $ $ $ Reflects the grant date fair value computed in accordance with FASB ASC Topic 718. As of December 31, 2015, Dr. Schinazi had a total of 3,763,956 outstanding stock options. As of December 31, 2015, Dr. Block had a total of 350,000 outstanding stock options. As of December 31, 2015, Dr. Frost had a total of 350,000 outstanding stock options. As of December 31, 2015, Dr. Hsiao had a total of 350,000 outstanding stock options. As of December 31, 2015, Mr. Rubin had a total of 350,000 outstanding stock options. -13- Table of Contents CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS The Board of Directors reviews and approves any related person transaction or arrangement requiring disclosure under Rule404(a) of RegulationS-K. A related person under Rule 404(a) is any executive officer, director or nominee for election as director, or a greater than 5% beneficial owner of our common stock, or an immediate family member of the foregoing. The Company’s related person transactions since January 1, 2015 consisted of the following: On November 25, 2014, Cocrystal assumed the lease for RFS Pharma facilities located in Tucker, Georgia.This lease was amended on January 1, 2014 and expires on December 31, 2016 for approximately 5,626 square feet of office and laboratory space, or 6,148 square feet if all the space as noted in the lease is used. Cocrystal leases the Tucker, Georgia facility from a trust established, in part, for the benefit of one of Cocrystal’s Directors, Dr. Raymond Schinazi. The annual expense for this lease is estimated to be $183,000 (if all the space as noted in the lease is used then this number is estimated to be $199,632). In addition, the Company has entered into certain license agreements to which Emory University is directly, or indirectly, a party. Due to Dr. Schinazi’s relationship with Emory University and his contributions to the intellectual property and technology which are the subject of the licenses, he may, in the future, be entitled under these agreements to payments of material amounts from Emory University or its partners. In March 2015, the Company accepted Securities Purchase Agreements representing investor commitments totaling $15,000,000 in a private placement offering of 16,304,350 shares of the Company’s common stock at a purchase price of $0.92 per share. The purchasers included all seven members of the Board and Dr. Roger Kornberg, the Company’s Chief Scientist. On March 9, 2016, the Company sold $5,004,370 of shares of common stock in a private placement offering to investors who participated in the March 2015 private placement on a pro-rata basis to their participation in the March 2015 private placement. The Company sold 9,812,491 shares of the Company’s common stock at a purchase price of $0.51 per share. The purchasers includedall seven members of the Board. COMPENSATION COMMITTEE REPORT The following is a report by the Compensation Committee regarding our executive officer compensation program. The Compensation Committee (“Committee”) of the Company has reviewed and discussed the Compensation Discussion and Analysis contained in this proxy statement (“CD&A”) with management of the Company. Based on theCommittee’s review of the CD&A and the Committee’s discussions regarding the CD&A with management, theCommittee recommended to the Board of Directors of the Company (and the Board has approved) that the CD&A be included in the Company’s proxy statement on Schedule14A prepared in connection with the Annual Meeting. Submitted by the Committee of the Board of Directors David Block Jane Hsiao Steven Rubin Compensation Discussion and Analysis In the following discussion, we use the term “Named Executive Officers” to refer to those persons serving as our Chief Executive Officer (principal executive officer) and Chief Financial Officer (principal financial officer) during 2015 and the two executive officers serving at the end of the last fiscal year whose total compensation exceeded $100,000.No other executive officer had compensation exceeding $100,000 in 2015. Our compensation philosophy is to attract and retain talented and dedicated executives who will work to achieve our desired business direction, strategy, and performance. The primary goals of our compensation program for our Named Executive Officers are (i)to attract, motivate, and retain talented executives with the skill sets and expertise we need to meet our scientific and business objectives; (ii)to be competitive in the marketplace; (iii)to tie annual and long-term cash and equity incentives to the achievement of specified performance objectives that will result in increased shareholder value; and (iv)to be cost-effective. To achieve these goals, we have formed a Committee that reviews and approves the executive compensation packages for our executive officers, including the Named Executive Officers. These packages are generally based on a mix of salary, discretionary bonus, and equity awards. Although we have not adopted any formal guidelines for allocating total compensation between equity compensation and cash compensation, we maintain compensation plans that tie a substantial portion of our executives’ overall compensation to the achievement of corporate goals and success of the Company. -14- Table of Contents Benchmarking of Cash and Equity Compensation Our Committee typically reviews executive compensation levels on an annual basis to ensure they remain competitive in our industry. As the Company is not large enough to warrant a Human Resources executive, data for this review is prepared and provided to the Committee by our Chief Executive Officer, as well as other members of senior management. This data details relevant market rates for executive base salaries, annual cash incentive, long-term incentive, and total compensation for companies of similar size or stage of development within our industry. Utilizing the compiled information, the Committee in 2015 reviewed the various components of our executive compensation to determine the base salary, annual cash incentive, long term incentive, and equity compensation. We may retain the services of third-party executive compensation specialists from time to time in connection with the establishment of cash and equity compensation and related policies, although we have not previously done so. Elements of Compensation We evaluate individual executive performance with a goal of setting compensation at levels the Board and the Committee believe are comparable with executives in comparable companies, taking into account similar size, stage of development, complexity of programs, and our status as a publicly held company. Our Board and Committee also take into account our relative performance against objectives both as a company and as an individual contributor. The primary elements of our compensation plans are base salary, discretionary equity compensation, and discretionary annual bonus, each of which is described in greater detail below. Base Salary. We try to establish and maintain competitive annual base salaries for our Named Executive Officers by utilizing available comparative databases as resources, specifically, comparative data purchased from Radford Consulting (a division of Aon plc). While base salaries are not primarily performance-based, we believe it is important to provide adequate, fixed compensation to executives working in a highly volatile and competitive industry such as ours. We provide fixed salary compensation to our Named Executive Officers based on their responsibilities and individual experience, taking into account competitive market compensation paid by other companies for similar positions within the pharmaceutical industry. In general, we have targeted Named Executive Officer compensation and base salary to fall within the median range for equivalent or similar positions of executives at peer group companies. In the future, theCommittee will take into account the Company’s growth and achievements as well as salary increases, or lack thereof, during preceding periods to make determinations as to whether to increase base salary. Discretionary Annual Bonus. In addition to base salaries, our Committee has the authority to award discretionary annual bonuses to our Named Executive Officers based on corporate and individual performance against objectives. Incentives, as a percent of salary, increase with executive rank so that, as rank increases, a greater portion of total annual cash compensation is based on annual corporate and individual performance. In 2015, the Committee elected to award cash bonuses to certain of our Named Executive Officers in connection with their progress in advancing internal programs, increasing focus and resources on top priorities, integrating the teams and assets from the merged companies, and introducing improved legal, financial, scientific review, and clinical planning processes. Equity Compensation. We believe that equity compensation should be a component of our executive compensation program because it aligns the interests of our executive officers with the long term performance of the Company. Stock options are an element of our long-term incentive strategy. The primary purpose of stock options is to provide Named Executive Officers and other employees with a personal and financial interest in our success through stock ownership, thereby aligning the interests of such persons with those of our shareholders. This program is an important element of our goal to empower and motivate outstanding long-term contributions by our Named Executive Officers and other employees. The Committee believes that the value of stock options will reflect our performance over the long-term. Under our employee stock option program, options are granted at fair market value at the date of grant, and options granted under the program become exercisable only after a vesting period, which is subject to continued employment. Consequently, employees benefit from stock options only if the market value of our common stock increases over time. With respect to these stock options, we recognize compensation expense based on FASB ASC Topic 718. The Committee typically grants stock options under the 2015 Equity Incentive Plan, which we sometimes refer to as the “Plan”. See “2015 Equity Incentive Plan,” below. As with base salaries, there is no set formula or performance criteria, which determines the amount of the equity award for our Named Executive Officers or our other employees. Nor is the Committee required to assign any relative weight to any specific factors or criteria it considers when granting stock options. Rather, the Committee will exercises its judgment and discretion by considering all factors it deems relevant at the time of such grants, including the Company’s performance during the most recent fiscal year. For the Named Executive Officers, other than the Chief Executive Officer, the decisions by the Committee may take into account the recommendation of the Company’s Chief Executive Officer, and includes his subjective determination based on his assessment of the executive officer’s current position with the Company, the executive officer’s past and expected future performance and the other factors discussed in the determination of base salaries. In addition, the Committee may make stock option grants to incentivize and attract new employees, including executive officers. All stock option grants made to Named Executive Officers in 2015 were made in connection with offers of employment, with the exception of a grant of 200,000 options made in April 2015 to Gerald McGuire, then serving as the Company’s Chief Financial Officer, which was awarded in recognition of his service to the Company. -15- Table of Contents With limited exceptions, we have not granted employees restricted stock or restricted stock awards pursuant to our equity benefit plans. However, our Committee, in its discretion, may in the future elect to make such grants to our employees and our executive officers if it deems it advisable. 2015 Equity Incentive Plan At our 2015 Annual Meeting, our shareholders voted, by more than 99% of the votes cast, to approve and ratify the Plan. The Plan authorizes up to 81,157,135 shares of our common stock for issuance pursuant to the terms of the Plan. The shares authorized under the Plan includes 31,157,135 shares which were previously available under our 2007 Equity Incentive Plan, under which we will no longer issue awards. The Plan is a broad-based plan in which all employees, consultants, officers, and directors of the Company are eligible to participate. The purpose of the Plan is to further the growth and development of the Company by providing, through ownership of stock of the Company and other equity-based awards, an incentive to its officers and other key employees and consultants who are in a position to contribute materially to the prosperity of the Company, to increase such persons’ interests in the Company’s welfare, by encouraging them to continue their services to the Company, and by enabling the Company to attract individuals of outstanding ability to become employees, consultants, officers and directors of the Company. The Plan is administered by our Committee or by the Board, which we refer to as the “Administrator.” Under the Delaware General Corporation Law, the Board may delegate to officers of the Company the power to grant awards to employees who are not officers or directors. Accordingly, the Board has delegated to the Committee the power to authorize awards to employees who are not direct reports of the Chief Executive Officer and has retained the power to authorize awards to the Chief Executive Officer and his or her direct reports.Awards granted under the Plan may be restricted stock, restricted stock units, options and stock appreciation rights (“SARs”) which are awarded to employees, consultants, officers and directors, who, in the opinion of the Administrator, have contributed, or are expected to contribute, materially to our success.The identification of individuals entitled to receive awards, the terms of the awards, and the number of shares subject to individual awards, are determined by the Administrator, in its sole discretion. As of the record date, all of the Company’s approximately 23 employees and five non-employee directors are eligible to participate in the Plan. Advisory Vote on Executive Compensation We conducted our first advisory vote on executive compensation (“Say-on-Pay”) at our 2015 Annual Meeting. While this vote is not binding on the Company, our Board of Directors or our Committee, we believe that it is important for our shareholders to have an opportunity to vote on this proposal every three years as a means to express their views regarding our executive compensation philosophy, our compensation policies and programs, and our decisions regarding executive compensation, all as disclosed in our proxy statement. Our Board of Directors and our Committee value the opinions of our shareholders and, to the extent there is any significant vote against the compensation of our Named Executive Officers as disclosed in the proxy statement, we will consider our shareholders’ concerns and the Committee will evaluate whether any actions are necessary to address those concerns. At the 2015 Annual Meeting, more than 99% of the votes cast on the advisory vote on the executive compensation proposal were in favor of our Named Executive Officer compensation as disclosed in the proxy statement. Our Board and Committee reviewed these final vote results. Given the significant level of support, no changes to our executive compensation policies and decisions were necessary at that time based on the vote results. We have determined that our shareholders should vote on a Say-on-Pay proposal every three years, consistent with the preference expressed by our shareholders at the 2015 Annual Meeting. Accordingly, the next Say-on-Pay vote will be in 2018. -16- Table of Contents EXECUTIVE COMPENSATION The following information is related to the compensation paid, distributed or accrued by us to those persons serving as our Chief Executive Officer (principal executive officer) and Chief Financial Officer (principal financial officer) during 2015 and the two executive officers serving at the end of the last fiscal year whose total compensation exceeded $100,000.No other executive officer had compensation exceeding $100,000 in 2015. We refer to these persons asthe “Named Executive Officers. 2015 Summary Compensation Table Name and Principal Position (a)(1) Year (b) Salary ($)(1) Bonus ($)(e)(2) All Other Compensation ($)(f) Total ($) Jeffrey Meckler - Chief Executive Officer - Sam Lee - - President - Walt Linscott - General Counsel and Secretary - Curtis Dale Interim Chief Financial Officer and Controller - Gary Wilcox - - Former Chief Executive Officer - Gerald McGuire Former Chief Financial Officer - Salary amounts reflect amounts earned and paid each year. Bonus amounts reflects amounts earned in 2015. Mr. Meckler was paid $100,000 of his bonus in 2015.Mr. McGuire was paid $50,000 of his bonus in 2015. Amounts for Mr. Linscott and Mr. Dale were payable in 2016. Jeffrey Meckler. Mr. Meckler replaced Gary Wilcox as Chief Executive Officer effective March 31, 2015.He receives an annual salary of $340,000 and is eligible for an annual bonus equal to up to 50% of his base salary, subject to achievement of certain performance targets to be set by the Company’s Compensation Committee. In addition, Mr. Meckler received a grant of 16,000,000 ten-year stock options, vesting in five equal annual increments with the first vesting date being one year from grant date, subject to continued employment on each applicable vesting date and accelerated vesting under certain conditions. Mr. Meckler’s employment is on an at-will basis.He was compensated at $133,855 as Interim CEO from April 1, 2015 through September 30, 2015.He received a one-time bonus of $100,000 for his service as Interim CEO.Mr. Meckler also received a grant of 1,750,000 ten-year stock options vesting after 6 months from grant date which are now vested. Sam Lee. Dr. Lee receives an annual salary of $260,000, which was increased from $180,000 in October 2015. He entered into an Employment Agreement with Cocrystal effective January 2, 2014. In February 2015, Dr. Lee agreed to modify his Employment Agreement eliminating his stock options and agreeing to six months’ severance in the event of termination without cause. -17- Table of Contents Walt Linscott.Mr. Linscott was appointed General Counsel and Corporate Secretary effective July 15, 2015.He receives an annual base salary of $225,000 and a discretionary annual bonus, to be determined by the Company’s Compensation Committee, equal to up to 35% of Mr. Linscott’s annual base salary. In addition, the Company granted Mr. Linscott 1,200,000 ten-year stock options, vesting in four equal annual increments with the first vesting date being one year from grant date, subject to continued employment and accelerated vesting under certain conditions. Curtis Dale. Mr. Dale replaced Gerald McGuire as Interim Chief Financial Officer Effective November 16, 2015. The Company has agreed to pay Mr. Dale $6,000 a month for his service as Interim Chief Financial Officer. Mr. Dale also serves as the Company’s Controller. Mr. Dale previously entered into an employment agreement with the Company in connection with his service as Controller pursuant to which he receives an annual base salary of $125,000 and is eligible to receive a discretionary annual bonus, to be determined by the Company’s Compensation Committee. In addition, Mr. Dale received a grant of 100,000 ten-year stock options, vesting in four equal annual increments with the first vesting date being one year from grant date, subject to continued employment and accelerated vesting under certain conditions. Mr. Dale was paid $15,585 in consulting services prior to joining the Company as Controller. Gary Wilcox. Dr. Wilcox received an annual salary of $250,000. He entered into an Employment Agreement with Cocrystal effective January 2, 2014 which provided for a base salary, target bonus and stock options.In February 2015, Dr. Wilcox agreed to terminate all benefits under this Employment Agreement and continue as Chief Executive Officer on an at-will basis.On March 31, 2015, Dr. Wilcox resigned as Chief Executive Officer.The Company and Dr. Wilcox subsequently entered into an at-will employment agreement whereby Dr. Wilcox is being paid $100,000 per year. Gerald McGuire. Mr. McGuire received $150,000 per year as an at-will employee. Previously, Mr. McGuire entered an Employment Agreement which provided for: (i) an annual salary of $100,000 per year and (ii) a grant of 1,000,000 stock options, which were never awarded because such grant required Board action that did not occur. The term of that Employment Agreement ended on January 3, 2015.Mr. McGuire was paid on a month-to-month basis.On April 13, 2015, the Company granted Mr. McGuire 200,000 ten-year stock options exercisable at $1.17 per share, vesting in four equal annual increments with the first vesting date being April 13, 2016, subject to continued service and accelerated vesting under certain circumstances. On November 16, 2015, in connection with the Company’s relocation of its corporate headquarters from Washington to Georgia, Mr. McGuire resigned as Chief Financial Officer and his options became fully vested. Mr. McGuire also received a payout for medical benefits of $16,710 at the time of his resignation. Termination and Change of Control Provisions Under the terms of their employment agreements and our 2015 Equity Incentive Plan, our Named Executive Officers are entitled to certain payments and accelerated vesting of equity awards under the circumstances which are described below and quantified in the table that follows. Unless otherwise specified in a particular agreement, the vesting of equity awards granted under the Plan is as follows: (i) in the event of a change of control (as defined in the Plan), all outstanding equity awards immediately vest; (ii) in the event of a recipient’s death, disability, or termination other than for cause, all unvested awards are immediately forfeited; and (iii) in the event of a recipient’s termination for cause, all unexercised awards, whether vested or unvested, are immediately forfeited. Jeffrey Meckler Termination without cause or resignation for good reason. In the event Mr. Meckler is terminated without cause or he resigns for good reason, he is entitled to receive any earned but unpaid bonus relating to the year prior to termination, any pro-rata portion of a bonus earned in the current year, if calculable, and six months’ salary. In addition, under the terms of his employment agreement, he is entitled to immediate vesting of any equity awards scheduled to vest in the calendar year of his termination. Death or Disability. In the event of his death or disability, Mr. Meckler is entitled to six months’ salary. Non-compete. In connection with his employment agreement, Mr. Meckler agreed to a non-compete provision applicable for the six-months following his termination. Walt Linscott Termination without cause. In the event Mr. Linscott is terminated without cause, he is entitled to receive 12 weeks’ salary plus an additional four weeks’ salary per year of service, capped at 26 weeks total. In addition, under the terms of his employment agreement, he is entitled to immediate vesting of 50% of any portion of the 1,200,000 stock options granted in connection with his employment agreement that remains unvested at the date of termination. Change of control. In the event the Company undergoes a change of control, Mr. Linscott is entitled to the same salary arrangement described as described under “Termination without cause,” above. Non-compete. In connection with his employment agreement, Mr. Linscott agreed to a non-compete provision applicable for one-year following his termination. -18- Table of Contents Curtis Dale Termination without cause. In the event Mr. Dale is terminated without cause, he is entitled to receive six months’ salary. Non-compete. In connection with his employment agreement, Mr. Dale agreed to a non-compete provision applicable for six months following his termination. Gerald McGuire In connection with his November 16, 2015 resignation, Mr. McGuire’s outstanding stock options became fully vested. Mr. McGuire also received a payout for medical benefits of $16,710. Sam Lee Termination without cause. In the event Dr. Lee is terminated without cause, he is entitled to receive six months’ salary. Gary Wilcox Dr. Wilcox is not entitled to severance under the terms of his present advisory agreement with the Company. -19- Table of Contents Termination Payment Table The following table indicates the cash amounts and value of accelerated equity award vesting that our Named Executive Officers would be entitled to receive under various termination circumstances pursuant to the terms of their employment agreements and the terms of our 2015 Equity Incentive Plan. This table assumes that termination of the Named Executive Officer occurred on December31, 2015. Acceleration of Cash Vesting of Stock Name and Termination or Change of Control Scenario Payment Options (1) Total Jeffrey Meckler Voluntary termination or involuntary termination for cause $
